UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6688



VAN PRINCE WELCH,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-00-668-2)


Submitted:   June 30, 2003                  Decided:   July 15, 2003


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Van Prince Welch, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Van Prince Welch seeks to appeal the district court’s order

denying his motion to reopen his 28 U.S.C. § 2254 (2000) petition,

and requesting a certificate of appealability. Welch cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.

Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

Welch has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2